        Case 4:19-cv-02301 Document 43 Filed on 02/17/20 in TXSD Page 1 of 5



                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

JASON SWINFORD                   §
                                 §
VS.                              §
                                 §                       Case No. 4:19-cv-02301
COIL TUBING TECHNOLOGY, INC. and §
TOUCAN DOWNHOLE SOLUTIONS, LLC §

                               PLAINTIFF’S PRIVILEGE LOG

          Pursuant to the Federal Rules of Civil Procedure, Plaintiff, Jason L. Swinford

(“Swinford” or “Plaintiff”) hereby serves its Privilege Log to Defendants, Coil Tubing

Technology, Inc. and Toucan Downhole Solutions, LLC (collectively “Defendants”).

                                             Respectfully submitted,

                                             HIRSCH & WESTHEIMER, P.C.

                                             By: /s/ Eric Lipper
                                                Eric Lipper
                                                State Bar No. 12399000
                                                Federal Id. 11442
                                                Melissa Nicholson Sternfels
                                                State Bar No. 24037181
                                                Federal Id. 38294
                                                1415 Louisiana, 36th Floor
                                                Houston, Texas 77002
                                                Telephone: 713.220.9181
                                                Facsimile: 713.223.9319
                                                Email: elipper@hirschwest.com
                                                Email: msternfels@hirschwest.com

                                             ATTORNEYS FOR PLAINTIFF,
                                             JASON L. SWINFORD




                                             1
20150560.20150560/3477357.1
        Case 4:19-cv-02301 Document 43 Filed on 02/17/20 in TXSD Page 2 of 5



                                CERTIFICATE OF SERVICE

       I hereby certify that on this 17th day of February, 2020, a true and correct copy of the
foregoing and/or attached was served on each attorney of record or party in accordance with
Federal Rule of Civil Procedure 5(b) as follows:

                                        D. John Neese, Jr.
                                       Andrew K. Meade
                                         Holly H. Barnes
                                      Meade & Neese LLP
                                        2118 Smith Street
                                      Houston, Texas 77002
                                      Phone (713) 355-1200
                                    jneese@meadeneese.com
                                   ameade@meadeneese.com
                                   hbarnes@meadeneese.com
                                   Attorneys for Defendants
                              Via Email and U.S. First Class Mail


                                            /s/ Eric Lipper
                                            Eric Lipper




                                               2
20150560.20150560/3477357.1
                                   Case 4:19-cv-02301 Document 43 Filed on 02/17/20 in TXSD Page 3 of 5




                              DOC                                                  SECONDARY
         DATE                                     AUTHOR          RECEIVER                            PRIVILEGE           DESCRIPTION
                        TYPE/DESCRIPTION                                            RECEIVER
                                                                                                                      Bates Labeled SWINFORD
                        Email re: opinion on                      Jason
1.    10/20/15                                  Eric Mirabel                       N/A              Attorney/Client   FED PRIVILEGE –
                        noninfringement                           Swinford
                                                                                                                      000001- 3
                                                                                                                      Bates Labeled SWINFORD
                        Email re Opinion on                       Jason
2.    10/29/15                                  Eric P. Mirabel                    N/A              Attorney/Client   FED PRIVILEGE –
                        Non-Infringement                          Swinford
                                                                                                                      000004
                                                                  Jason
                                                                                                                      Bates Labeled SWINFORD
                        Letter re: Opinion on                     Swinford,                         Attorney/client
3.    10/29/15                                  Eric P. Mirabel                    N/A                                FED PRIVILEGE –
                        Non-Infringement                          Jerry                             Work Product
                                                                                                                      000005- 11
                                                                  Swinford
                                                                                                                      Bates Labeled SWINFORD
                        Email re: draft                           Eric        P.                    Attorney/client
4.    10/29/15                                  Jason Swinford                     Jerry Swinford                     FED PRIVILEGE –
                        application                               Mirabel                           Work Product
                                                                                                                      000012- 13
                        Attachment to                                                                                 Bates Labeled SWINFORD
                                                                  Jason                             Attorney/client
5.    Undated           Document 4, entitled    Eric Mirabel                       Jerry Swinford                     FED PRIVILEGE –
                                                                  Swinford                          Work Product
                        “provisional spec”                                                                            000014- 26
                        Attachment to                                                                                 Bates Labeled SWINFORD
                                                                  Jason                             Attorney/client
6.    Undated           Document 4, entitled    Eric Mirabel                       Jerry Swinford                     FED PRIVILEGE –
                                                                  Swinford                          Work Product
                        “figures”                                                                                     000027- 32
                                                                                                                      Bates Labeled SWINFORD
                        Email re: Invoice to                      Jason                                               FED PRIVILEGE –
7.    11/02/15                                  Eric P. Mirabel                    N/A              Attorney/client
                        Date                                      Swinford                                            000033

                                                                  Jason
                                                                                                                      Bates Labeled SWINFORD
                                                                  Swinford;                         Attorney/client
8.    11/02/15          Email re: meeting       Eric Mirabel                       N/A                                FED PRIVILEGE –
                                                                  Jerry                             Work Product
                                                                                                                      000034
                                                                  Swinford
                        Email re:                                 Jason                             Attorney/client   Bates Labeled SWINFORD
9.    11/18/15                                  Eric Mirabel                       N/A
                        nonprovisional filing                     Swinford                          Work Product      FED PRIVILEGE –

                                                       3
     20150560.20150560/3477357.1
                                 Case 4:19-cv-02301 Document 43 Filed on 02/17/20 in TXSD Page 4 of 5



                            DOC                                         SECONDARY
       DATE                                     AUTHOR       RECEIVER                      PRIVILEGE           DESCRIPTION
                      TYPE/DESCRIPTION                                   RECEIVER
                                                                                                           000035
                      Attachment to                                                                        Bates Labeled SWINFORD
                                                             Jason                       Attorney/Client
10. Undated           Document 8, entitled:   Eric Mirabel              Jerry Swinford                     FED PRIVILEGE –
                                                             Swinford                    Work Product
                      “aia0082”                                                                            000036- 39
                      Attachment to                                                                        Bates Labeled SWINFORD
                                                             Jason                       Attorney/Client
11. Undated           Document 8, entitled    Eric Mirabel              Jerry Swinford                     FED PRIVILEGE –
                                                             Swinford                    Work Product
                      “Figures”                                                                            000040- 45
                                                                                                           Bates Labeled SWINFORD
                      Attachment to                          Jason                       Attorney/Client
12. Undated                                   Eric Mirabel              Jerry Swinford                     FED PRIVILEGE –
                      Document 8, “aia0001”                  Swinford                    Work Product
                                                                                                           000046- 47
                      Attachment to                                                                        Bates Labeled SWINFORD
                      Document 8, “spec”                     Jason                       Attorney/Client   FED PRIVILEGE –
13. Undated                                   Eric Mirabel              Jerry Swinford
                                                             Swinford                    Work Product      000048- 60

                      Attachment to                                                                        Bates Labeled SWINFORD
                      Document 8,                                                                          FED PRIVILEGE –
                                                             Jason                       Attorney/Client
14. Undated           “supportdoc”            Eric Mirabel              Jerry Swinford                     000061- 73
                                                             Swinford                    Work Product

                      Attachment to                                                                        Bates Labeled SWINFORD
                                                             Jason                       Attorney/Client
15. Undated           Document 8, “sb0008a”   Eric Mirabel              Jerry Swinford                     FED PRIVILEGE –
                                                             Swinford                    Work Product
                                                                                                           000074- 75
                      Attachment to                                                                        Bates Labeled SWINFORD
                                                             Jason                       Attorney/Client
16. Undated           Document 8, “sb0028”    Eric Mirabel              Jerry Swinford                     FED PRIVILEGE –
                                                             Swinford                    Work Product
                                                                                                           000076- 79
                      Attachment to                                                                        Bates Labeled SWINFORD
                                                             Jason                       Attorney/Client
17. Undated           Document 8,             Eric Mirabel              Jerry Swinford                     FED PRIVILEGE –
                                                             Swinford                    Work Product
                      “Searchreport”                                                                       000080- 89
                                                                                                           Bates Labeled SWINFORD
                                                             Jason                       Attorney/Client
18. 12/1/15           Email re: Invoice       Eric Mirabel              N/A                                FED PRIVILEGE –
                                                             Swinford                    Work Product
                                                                                                           000090

                                                     4
   20150560.20150560/3477357.1
                                 Case 4:19-cv-02301 Document 43 Filed on 02/17/20 in TXSD Page 5 of 5



                              DOC                                       SECONDARY
       DATE                                  AUTHOR         RECEIVER                     PRIVILEGE           DESCRIPTION
                      TYPE/DESCRIPTION                                   RECEIVER
                      Attachment to                                                                      Bates Labeled SWINFORD
                                                            Jason                      Attorney/Client
19. 11/30/15          Document 18, Invoice Eric Mirabel                 N/A                              FED PRIVILEGE –
                                                            Swinford                   Work Product
                      #34                                                                                000091- 92




                                                   5
   20150560.20150560/3477357.1
